PROMISSORY NOTE







$75,000

                                               October 12, 2012







FOR VALUE RECEIVED, the undersigned, PCS EDVENTURES!.COM, INC., an Idaho
corporation (hereinafter referred to as “Borrower”), hereby promises to pay to
the order of Todd Hackett, or (his/her/its) successors and assigns, if any
(hereinafter referred to as “Lender”), the principal sum of Seventy-Five
Thousand Dollars ($75,000), together with interest on the unpaid principal
amount of this Promissory Note (“Note”) at the rate of 12.5 percent (12.5%) per
annum in the manner and upon the terms and conditions set forth below.




The principal and interest on the unpaid principal amount of this Note, or any
portion thereof, shall be paid in full in cash on or before December 14, 2012;
All cash payments on this Note shall be made in lawful currency of the United
States at the address of the Lender, or at such other place as the holder of
this Note may designate in writing.




This Note is secured by the Purchase Order from United States Army Installation
Management Command and further described as P.O. # NAFBA1-12-M-0578 in the total
amount of $220,405.50; and by the proceeds from the Accounts Receivable, after
shipping to and receipt by the customer.  Said purchase order is attached hereto
and made a part of this Promissory Note.




Neither this Note nor the Security Agreement may be assigned or transferred by
the Lender without the Borrower’s express written consent.  




Upon default in the payment of any amount due pursuant to this Note for more
than thirty (30) days after the due date, the Lender may, without notice,
declare the entire debt and principal amount then remaining unpaid under this
Note immediately due and payable and may, without notice, in addition to any
other remedies, proceed as against the collateral to collect the unpaid
principal and any interest due.  Presentment for payment, notice of dishonor,
protest and notice of protest are waived by the Borrower and any and all others
who may at any time become liable or obligated for the payment of all or any
part of this Note, the principal or interest due.




This Note may be amended only by a written instrument executed by Lender and
Borrower and shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of Idaho.  Any legal action to enforce
any obligation of the parties to this Note or the Security Agreement shall be
brought only in the District Court of the Fourth Judicial District of the State
of Idaho, in and for the County of Ada.  




--------------------------------------------------------------------------------




In the event of any civil action filed or initiated between the parties to this
Note or in relation to the Security Agreement or any other documents
accompanying this Note, or arising from the breach or any provision hereof, the
prevailing party shall be entitled to seek from the other party all costs,
damages, and expenses, including reasonable attorney’s and paralegal’s fees,
incurred by the prevailing party.




Dated the day and year first above written.







PCS EDVENTURES!.COM, INC.







By /s/Robert O. Grover




Robert O. Grover

Its CEO





